Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Orange County (DeRosa, J.), imposed September 13, 2004, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
As part of his plea agreement, the defendant effectively waived appellate review of his claim that the sentence imposed was excessive (see People v Muniz, 91 NY2d 570 [1998]; People v Seaberg, 74 NY2d 1 [1989]). Miller, J.P., Ritter, Luciano, Spolzino and Dillon, JJ., concur.